,-------------




                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA                       FILED
                                                                                        MAR 05 20m
     Deanne Rose Upson,                                )                           Clerk, U. .."
                                                                                              SO," ~ f.ctan,
                                                                                                   "'t "
                                                       )                             Bankruptcy Courts '
                        Plaintiff,                     )
                                                       )
             v.                                        )        Civil Action No.
                                                       )
     The District of Columbia et aI.,                  )
                                                       )
                        Defendants.                    )


                                           MEMORANDUM OPINION

             Plaintiff Deanne Rose Upson has filed an application to proceed in forma pauperis, a pro

     se complaint, and an emergency motion seeking "Immediate Federal Action to End 3+ Year

     Kidnapping and Concealment of Child from Mother." The in forma pauperis application will be

     granted and the case will be dismissed for lack of subject matter jurisdiction.

             The lengthy complaint, which results from plaintiff s dissatisfaction with other courts'

     actions in a child custody dispute between the plaintiff and her child's father, purports to sue the

     District of Columbia, three states, and numerous judges and persons involved in state agencies

     relating to child protective services. See CompI. at 1-2. The father is not identified as a

     defendant in this action. The plaintiff seeks an order from this Court that reunites her with her

     daughter, that clarifies the intent of the Constitution with respect to the controversy, that

     icl~ntifies   a state jurisdiction to resolv(! the custody dispute, that protects her and her child from

     the father, that provides other injunctive relief, and that awards her $1100 per day from the time

     the father gained custody of the child. See id. at 61-65; Emergency Mot. at 20. The pro se

     complaint includes references to a custody order issued by an unidentified court of the
Commonwealth of Virginia, see Compi. at 4, a custody case identified as No. 2004-PCS-1375 in

ihe Superior Court for the District of Columbia, id. at 6, 24, and an appeal that is currently

pending in the District of Columbia Court of Appeals, id. at 7. The complaint also refers to other

courts involved in matters relating to her daughter: City of Alexandria Juvenile and Domestic

Relations Court, City of Alexandria Circuit Court, Montgomery County Circuit Court. Id. at 25.

Essentially, it appears that the plaintiff asks this Court to vacate certain state court orders and to

enforce others.

        A federal district court is a court of expressly limited jurisdiction. It has jurisdiction in

civil actions arising under the Constitution, laws or treaties of the United States. See 28 U.S.C. §

1331. The allegations in the complaint, however, do not appear to arise under federal law, but

instead under state domestic relations law and perhaps common law torts of kidnapping or false

imprisonment. To the extent that the plaintiff thinks a federal court has jurisdiction to supervise

state courts or the conduct of state judges, she is mistaken. In any case, the complaint does not

establish a basis for federal question jurisdiction under § 1331. Furthermore, to the extent that

the plaintiff asks this Court to entertain a case that is "inextricably intertwined with the questions

ruled upon by a state court[,] in other words, cases functionally equivalent to an appeal from a

state court[,]" this Court would be prohibited from doing so by the so-called Rooker-Feldman

doctrine. Nader v. The Democratic National Comm., 555 F. Supp. 2d 137, 153 (D.D.C. 2008)

(quoting Gray v. Poole, 275 F.3d 113, 1119 (D.C. Cir. 2002)) (internal quotation marks omitted).

        A federal district court also has jurisdiction over civil actions in matters where the

controversy is between citizens of different states and exceeds $75,000. See 28 U.S.C. § 1332(a).

Here, however, the complaint identifi(~s the plaintiff as a resident of the District of Columbia, and


                                                  -2-
identifies the District of Columbia as one of several defendants. Therefore, there appears to be

no diversity jurisdiction under § 1332(a).

        Accordingly, the Court will dismiss the complaint without prejudice for lack of subject

matter jurisdiction. A separate order accompanies this memorandum opinion.




Date:   3k/010/0




                                               -3-